United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1518
                                   ___________

Sheila Lewis,                          *
                                       *
           Appellant,                  *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Eastern District of Arkansas.
Graphic Packaging International, Inc., *
                                       * [UNPUBLISHED]
           Appellee.                   *
                                  ___________

                             Submitted: October 12, 2011
                                Filed: October 13, 2011
                                 ___________

Before MURPHY, ARNOLD, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Sheila Lewis appeals the district court’s1 adverse grant of summary judgment
in her employment discrimination action. We deny her motion to supplement the
appendix with evidence that was never submitted to the district court. See Allen v.
U.S. Air Force, 603 F.3d 423, 433-34 (8th Cir.), cert. denied, 131 S. Ct. 830 (2010).
After careful de novo review, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir.
2006), we agree that summary judgment was proper for the reasons stated by the
district court. Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                       ______________________________



      1
       The Honorable Susan Webber Wright, United States District Judge for the
Eastern District of Arkansas.